     Case 3:20-cr-02265-JLS Document 23 Filed 10/14/20 PageID.35 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10                         (HONORABLE JANIS L. SAMMARTINO)
11    UNITED STATES OF AMERICA,       ) Case No. 20CR2265-JLS
                                      )
12                   Plaintiff,       )
                                      )
13    v.                              )
                                      )
14    TODD ROBERT LEWIS,              ) ORDER
15                                    )
                     Defendant.       )
16                                    )
                                      )
17    _______________________________ )

18         The United States of America, by its counsel Assistant U.S. Attorney Steven Lee,
19   and defendant Todd Lewis, by Frederick M. Carroll, jointly move to continue the Motion
20   Hearing set for October 16, 2020 at 1:30 p.m. to October 23, 2020 at 1:30 p.m.
21         IT IS ORDERED that the joint motion is granted. The Motion Hearing shall be
22   continued to October 23, 2020 at 1:30 p.m., with intervening time excluded under the
23   Speedy Trial Act in the interests of justice.
24         IT IS SO ORDERED.
25   Dated: October 14, 2020
26
27
28
                                                     1
